--------------------------------------------------------------------------------

     Exhibit 10.15

(English Translation)

Share Purchase Agreement

Party A: Qingdao Longhai Investment Group
Legal Representative: Zhang Weiqing
Domicile: No. 73, Donghai eastern Road, Laoshan, Qingdao

Party B: Wang Hongde
ID No.: 370226640417221

Party C: Qingdao Oumei Real Estate Development Co., Ltd
Legal Representative: Zhang Weiqing
Domicile: No. 1431, Aolan Road, Jimo, Qingdao

Whereas: Caoxian Longhai Industry Co., Ltd. Is a limited liability company
(hereinafter “the company”) invested by Party A and Party B. Its registered
capital is 20 million RMB. Party A’s contribution to the registered capital of
the company is 18,000,000Yuan, representing a 90% of the shares. Party B’s
contribution to the registered capital of the company is 2,000,000Yuan,
representing a 10% of the shares.

After friendly discussion, all parties agreed that Party A and Party B will
assign its own 100% of the shares amount equivalent to 15,000,000 Yuan RMB in
foreign exchange to Party C. All Parties sign an agreement as follows:

1.

Proportion and Price of the Purchased Shares

   

Party A will sell its own 90% of the shares of Caoxian Longhai Industry Co., Ltd
equivalent to 13,500,000 Yuan RMB in foreign exchange to Party C.

   

Party B will sell its own 10% of the shares of Caoxian Longhai Industry Co., Ltd
equivalent to 1,500,000 Yuan RMB in foreign exchange to Party C.

    2.

Payment Term

   

In 90 days from the date of this contract has signed, Party C shall pay Party A
and Party B the full purchase price in a lump sum.

    3.

Right and Responsibilities of Two Parties

   

Party C shall pay the total purchase price to Party A and Party B in a lump sum
as stipulated in this agreement. Should Party C fail to pay off the amount, it
will be liable for the responsibilities for breach of the contract.

   

After the full payment of the purchase price from Party C, Party A and Party B
shall assist Party C in dealing with all the changing registration procedures in
AIC, Tax and Foreign Exchange Bureau and other administrative departments.


--------------------------------------------------------------------------------


    4.

Breach of contract

   

If Party C fails to pay the purchase price according to the term prescribed in
the article 3 of this agreement, Party C should pay 1/10000 of the purchase
price as punishment every delay of one month to Party A and Party B. Party A and
Party B are entitled to terminate the agreement and ask for the payment of
damage except for the punishment when a delay of 6 months occurs.

    5.

Dispute Settlement

   

In the event of any dispute relating to this agreement, the parties shall
attempt in the first instance to resolve such dispute through friendly
discussion. If the event such dispute is not resolved through discussion, the
dispute shall be submitted to Qingdao Arbitration Committee according to its
rules of procedure. The arbitral award is final and binding to both parties.

    6.

Effective Conditions of the agreement

   

After formal sign and seal by all parties, the agreement comes to effect as long
as the approval authority approves. The agreement has six copies. Each party
holds one, the other will be submitted for approval.

Party A: Qingdao Longhai Investment Group
Legal Representative: Zhang Weiqing

Party B: Wang Hongde
ID No.: 370226640417221

Party C: Qingdao Oumei Real Estate Development Co., Ltd
Legal Representative: Zhang Weiqing

28th, Oct, 2009

--------------------------------------------------------------------------------